
	

113 HR 5881 IH: Securing American Families Everywhere (SAFE Kids) Act
U.S. House of Representatives
2014-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5881
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2014
			Mr. Stivers (for himself and Ms. Bass) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To require the Comptroller General of the United States to submit to the Congress a report on
			 adoption disruption and dissolution in the United States.
	
	
		1.Short titleThis Act may be cited as the Securing American Families Everywhere (SAFE Kids) Act.
		2.Study on adoption disruption and dissolutionWithin 2 years after the date of the enactment of this Act, the Comptroller General of the United
			 States shall submit to the Congress a written report that—
			(1)describes the extent of adoption disruption and dissolution in the United States, and the efforts
			 by State and local governments and private child welfare agencies to
			 prevent the disruption and dissolution;
			(2)recommends legislation to define adoption disruption and adoption dissolution, to prevent adoption
			 disruption and adoption dissolution, and require State and local
			 governments and child welfare agencies to track and report on disrupted or
			 dissolved adoptions; and
			(3)sets forth legislative options to prepare prospective adoptive parents for adoption and to support
			 adoptive parents after an adoption.
			
